Citation Nr: 1203456	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-46 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above-referenced RO.  A review of the claims file reveals that the Veteran's service personnel records were amended by an August 2008 DD 215, which denotes that the Veteran was awarded the Purple Heart.

The issues of entitlement to service connection for peripheral neuropathy of the left hand and an increased rating for posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Bilateral hearing loss is reasonably shown to have had its origin during the Veteran's military service.

2.  Tinnitus is reasonably shown to have had its origin during the Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred during his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral hearing loss and tinnitus herein represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran contends that he has hearing loss and tinnitus that are directly related to excessive noise exposure during service.  Specifically, he asserts that as an equipment mechanic he was exposed to noise from heavy equipment, diesel engines and a mortar blast.  Furthermore, on his application form, the Veteran reported the onset of hearing loss and tinnitus since military service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His service personnel records indicate that he served as an engineer equipment repairman and that he received the Purple Heart.  Therefore, his account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  As a combat veteran, he is entitled to have his statements accepted.  Thus, the Board concedes exposure to noise in service.  

Service treatment records (STRs), including the Veteran's separation audiogram conducted in February 1970, are negative for complaints, findings or treatment for hearing loss or tinnitus.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309.  

In fact, there are no pertinent clinical records associated with the claims file until a July 2007 VA audio examination report 37 years later.  At that time, the Veteran was referred for examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  His chief complaint was hearing loss and tinnitus since military service and his noise history included exposure to shelling, mortars, and machine gunfire in Vietnam.  The Veteran denied any post-service occupational noise exposure in his employment as a firefighter and also denied any recreational noise exposure.  

Pure tone thresholds for the Veteran's right ear were 35, 30, 25, 35, and 40 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 20, 25, 25, 35, and 60 decibels, respectively.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The audiometric testing results reflect hearing thresholds that meet the criteria for disability under VA regulations, indicating mild to moderate sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  The examiner concluded the Veteran's hearing loss and tinnitus were consistent with a history of noise exposure and the aging process.  

The Veteran was provided another VA examination in August 2008.  The VA examiner reviewed the claims file in its entirety, including the previous July 2007 VA examination report, the conceded military noise exposure, and the Veteran's post-service symptoms and complaints.  Citing to three scientific research studies, the examiner explained that hazardous noise exposure has an immediate effect on hearing.  It does not have a delayed onset nor is it progressive or cumulative.  Since the Veteran's hearing was well within normal limits at separation with no objective evidence of any hearing loss consistent with acoustic trauma it was the examiner's opinion that the hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of the conceded military noise exposure.  The examiner then noted that while some component of the Veteran's hearing loss may be age-related his thresholds as reported appeared to be beyond age norms, suggestive of other possible etiologies, thus he could not determine the etiology of the hearing loss and tinnitus without resort to mere speculation.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although hearing loss and tinnitus were not diagnosed until almost 40 years after service discharge the Board is satisfied that they cannot be clearly disassociated from his conceded in-service exposure to loud noises.  

The Board acknowledges that there is inconsistent evidence as to whether the Veteran's current hearing loss and tinnitus are related to service.  At service discharge in 1967, he was given the opportunity to identify any history or symptoms associated with the claimed in-service acoustic trauma, but did not indicate any pertinent complaints and none are documented.  Moreover, there follows a period of almost four decades during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss or tinnitus.  In addition, the 2007 VA examiner acknowledged the Veteran's history of noise exposure, but also noted that the aging process could not be ruled out as contributing to the hearing loss.  Also the 2008 VA examiner could not determine, without resorting to speculation, whether the hearing loss and tinnitus are related to service.

Nevertheless, of particular significance to the Board is the Veteran's conceded in-service noise exposure (as is confirmed by his duties as an equipment mechanic and as a combat veteran) as well as his competent descriptions of hearing problems since service (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, while the Board is not entirely satisfied with either VA opinion, it is significant that the 2007 VA examiner found that some degree of the Veteran's hearing loss was due to his history of noise exposure.  That said, there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  

Consequently, the benefit of the doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

In an October 2010 rating action, the RO denied an increased rating for diabetes mellitus, currently rated as 20 percent disabling.  The Veteran expressed his disagreement with that decision in a VA Form 21-4138, received in November 2010.  However, the RO has not issued a statement of the case (SOC) that addresses this issue.  In such cases, under judicial precedent, the appellate process has commenced and the appellant is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should furnish an SOC to the Veteran addressing the issue of entitlement to an increased disability rating for diabetes mellitus.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from that specific decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


